Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1-20 are pending. Claims 10-19 are drawn to the nonelected invention. Claims 1-9 and 20 are under examination. 
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “desGly” should at least once be accompanied with the unabbreviated form of desGly. Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 20) in the reply filed on 03/19/2021 is acknowledged. Applicant further elected bovine serum albumin as scavenger protein. Claims 1-9 and 20 are under examination. 
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottlieb et al. (US2011/0319734A1, published 12/29/2011, IDS submitted 12/10/2020), as evidenced by Ariyasu et al. (Bioconjugate Chem. vol. 28, pgs. 897-902, published 2017).
With regard to claims 1 and 5, Gottlieb et al. teach amperometric analyte sensors having multiple related structural elements (abstract). Gottlieb et al. teach the amperometric sensor having a plurality of layers (see para. [0018]). Gottlieb et al. further teach in Figs. 2 (A-C) the sensors include a base element of 102 and electrodes of conductive layer 104 is disposed on the base element of 102 and an analyte sensing layer 110 is disposed on the electrodes of conductive layer 104 wherein the analyte sensing layer 110 is an enzyme layer (see paras. [0078] and [0084], which reads on a substrate comprising a top surface and bottom surface and at least one electrode wherein the at least one electrode is disposed on the surface of the substrate such that the at least one electrode is substantially covered by the enzyme layer wherein the enzyme layer is disposed on the top surface of the surface of the substrate. Gottlieb et al. further teach a protein layer disposed upon the analyte sensing layer 110 wherein protein layer 116 comprises a protein such as human serum albumin or bovine serum albumin (see para. [0080]), which reads on a scavenger protein layer comprising at least one free sulfhydryl functional group wherein the scavenger protein layer Ariyasu et al. indicate that BSA, a native protein containing one free cysteine residue and the sulfhydryl group of the cysteine residue could be conjugated (see abstract and see Scheme 1 wherein sulfhydryl group is SH). Thus BSA itself has at least one free sulfhydryl functional group.
Gottlieb et al. teach the amperometric glucose sensor includes a layer of a glucose limiting membrane (GLM) disposed over the scavenger protein layer (see Fig. 2B).
With regard to claim 4, Gottlieb et al. teach the device designed to facilitate the introduction of the sensor into the analyte environment and other buffers and diluents (see para. [0119]). 
With regard to claim 6, Gottlieb et al. teach BSA concentration may vary between 1-10% which reads on 0.1 milligram/milliliter (w/v).
With regard to claim 7, as stated above, Gottlieb et al. teach BSA. The teachings of Ariyasu et al. indicate that BSA, a native protein containing one free cysteine residue and the sulfhydryl group of the cysteine residue could be conjugated (see abstract). Thus BSA itself has at least one free sulfhydryl functional group.
With regard to claim 8, Gottlieb et al. teach the analyte detection sensor is contained within a housing (see Fig. 3).
With regard to claim 9, Gottlieb et al. teach the housing comprises a cartridge (see Fig. 3).
With regard to claim 20, Gottlieb et al. teach the sensor above wherein the sensor has a reaction cavity 108 with sides on the substrate (see Fig. 2A).
s 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakura et al. (EP0771867A2, published 05/07/1997, IDS published 12/10/2020), as evidenced by Ariyasu et al. (Bioconjugate Chem. vol. 28, pgs. 897-902, published 2017).
With regard to claims 1 and 5, Asakura et al. teach an enzyme electrode which can be used as an amperometric biosensor, a chemical sensor or in a bioreactor, and to a process for amperometrically detecting chemicals (see pg. 2, col. 1, lines 1-7). Asakura et al. teach an enzyme electrode which comprises an electroconductive support member (EMS) comprising  (a) a porous electroconductive layer, (b) an enzyme adsorbed or immobilized onto the surface of said porous layer in a catalytically effective amount, and (c) a protecting layer to prevent leaching of said enzyme from the porous layer (abstract). Asakura et al. teach that the electrode is prepared and the colloidal platinum (i.e., electrode) is deposited onto the surface of the carbon powder by oxidative decomposition (see pg. 4, col. 6, lines 42-54), which reads on a substrate comprising a top surface and a bottom surface and at least one electrode, wherein the at least one electrode is disposed on the top surface of the substrate. Asakura et al. teach the enzyme layer is dissolved in a buffer solution is then dispensed onto the EMS and dried (see pg. 4, col. 6, lines 55-56), which reads on an enzyme layer comprising at least one enzyme, wherein the enzyme layer is disposed on the top surface of the substrate and the electrode is substantially covered by the enzyme layer. Asakura et al. teach the stabilizing layer is formed on the ESM and the enzyme to prevent leaching of the enzyme wherein the layer, for example, is bovine serum albumin (BSA, see pg. 4, col. 5, lines 51 – col. 6, lines 1-10). The teachings of Ariyasu et al. indicate that BSA, a native protein containing one free cysteine residue and the sulfhydryl group of the cysteine residue could be conjugated (see abstract and see Scheme 1 wherein sulfhydryl group is SH). Thus BSA itself has at least one free sulfhydryl functional group. Asakura et al. further teach a protective cover layer is provided on the 
With regard to claim 2, Asakura et al. teach a creatinine sensor is carried out at various creatinine concentrations (see pg. 7, col. 11, lines 28-30).
With regard to claim 3, Asakura et al. teach the enzyme includes creatininase (see pg. 4, col. 5, lines 45-50).
With regard to claim 4, Asakura et al. teach BSA is added with 40 ml of buffer (see pg. 5, col. 8, lines 5-8).
With regard to claim 7, the teachings of Ariyasu et al. indicate that BSA, a native protein containing one free cysteine residue and the sulfhydryl group of the cysteine residue could be conjugated (see abstract). Thus BSA itself has at least one free sulfhydryl functional group. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635